                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

Bruce Lee Hudson, #299312,               )             C/A No. 4:19-cv-2053-SAL
a/k/a Bruce Lee Hudson, #101021          )
a/k/a Bruce L. Hudson                    )
                                         )
                             Plaintiff,  )
                                         )
v.                                       )             OPINION & ORDER
                                         )
S.C.D.C., Lee Infirmary, Dr. McCree      )
Dr. Pate, Nurse Capadonia,               )
Nurse Blackwell                          )
                                         )
                             Defendants. )
___________________________________ )

   This matter is before the Court for review of the February 5, 2020 Report and Recommendation

of United States Magistrate Judge Thomas E. Rogers, III (the “Report”), made in accordance with

28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.). In the Report, the Magistrate

Judge recommends that the case be dismissed without prejudice and without issuance of service

of process. [ECF No. 36.] No party filed objections to the Report, and the time for response has

lapsed.

   The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record




                                                   1
in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, Plaintiff Bruce Lee Hudson, #299312,

a/k/a Bruce Lee Hudson, #101021, a/k/a Bruce L. Hudson’s Complaint, [ECF No. 1], is

DISMISSED WITHOUT PREJUDICE and WITHOUT SERVICE OF PROCESS. All

pending motions are deemed moot.

   IT IS SO ORDERED.


                                                            /s/ Sherri A. Lydon
                                                            United States District Judge
February 27, 2020
Florence, South Carolina




                                                2
